Citation Nr: 0900613	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-26 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The veteran retired from active service in December 1966 with 
over 22 years of duty.  He died in August 1974 of coronary 
arrest at age 48.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina. 

The appellant testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.   In an August 2005 rating decision, the RO denied a 
claim to reopen a claim of entitlement to service connection 
for the cause of the veteran's death.  The appellant did not 
timely appeal and that decision became final.

2.   The evidence added to the record since August 2005, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim or raise a reasonable possibility of substantiating 
the claim. 


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied the 
appellant's claim to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 
20.201, 20.302 (2008).

2.  The evidence received subsequent to the August 2005 RO 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death, have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (as amended) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When an appellant seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA 
determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the 
merits of the appellant's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 
(1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As she filed her claim in 2006, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

Historically, the appellant filed a claim for service 
connection for the cause of the veteran's death in September 
1974.  The claim was denied in an October 1974 RO decision, 
and subsequently denied in a March 1975 BVA decision.  She 
did not appeal that decision and it became final.  See 
38 C.F.R. § 7105.  

She subsequently requested that her claim be reopened in 
January 1978.  This request was denied by the RO in February 
1978, and confirmed in June 1978.  The appellant did not 
appeal that decision and it became final.  

In January 2005, she again requested that her claim be 
reopened.  This request was denied by the RO in August 2005.  
She did not timely appeal that decision and it became final.  

In August 2006, she filed another claim to reopen.  The 
request was denied in a November 2006 rating decision, which 
is the subject of the instant appeal. This denial was 
confirmed in a January 2007 rating decision. 

As previously noted, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death was 
originally considered by the RO in October 1974, and then by 
the BVA in March 1975.  At that time, the BVA denied the 
claim on the basis that there was no evidence the veteran had 
suffered from coronary heart disease in service or within one 
year from discharge from service.  

When the appellant's request to reopen was considered by the 
RO in August 2005, they found that new and material evidence 
had not been received.  The evidence of record at the time of 
the August 2005 rating decision included service treatment 
records, the appellant's claim, a duty to assist letter, and 
a letter from the Moncrief Army Community Hospital.  In sum, 
the evidence of record at the time of the last final August 
2005 rating decision did not establish that the veteran's 
coronary heart disease existed in service, or was related to 
service. 

The evidence added to the record since the last final August 
2005 rating decision included private hospital treatment 
records from March 1974.  While new, this evidence is not 
material, as it does not address the critical inquiry, i.e. 
the etiology of the veteran's fatal coronary disease.  
Therefore, this evidence does not support a claim to reopen.

Additionally, the evidence added to the record since the 
August 2005 rating decision includes several statements put 
forth by the appellant and a neighbor of the veteran, 
asserting that the veteran had suffered from heart problems 
since service.  The appellant also related the veteran's 
heart disorder to service in testimony given at her September 
2008 BVA hearing.  

However, the appellant's statements and sworn testimony and 
the neighbor's statement associating the veteran's heart 
problems to service are not new and material evidence 
because, as lay persons, they are not competent to offer an 
opinion that requires medical expertise, and consequently 
their statements do not constitute new and material evidence 
to reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  

Moreover, the Board has considered the appellant's assertion 
that missing treatment records would confirm that the veteran 
sought continuous treatment for a heart disorder from service 
to the time of his death.  The VA has documented numerous 
unsuccessful attempts to locate these records.  

A review of the records that have been located, specifically 
March 1974 private hospital treatment records, indicates that 
six months prior to his death, upon admission to the 
hospital, the veteran alleged a past history of occasional 
attacks of chest pain.  However, at that time he indicated 
that he had never seen a physician. He additionally made no 
contention that he had suffered from heart attacks since 
service.  As such, the evidence does not support a claim to 
reopen and the appeal is denied.

In sum, the evidence detailed above was not previously before 
the RO.  While "new," the evidence added to the record 
subsequent to the last final RO decision is not material.  
Indeed, such evidence does not relate to an unestablished 
fact necessary to substantiate the claim, or raise a 
reasonable possibility of substantiating the claim.  

As the evidence received since the last final denial in 
August 2005 is not both new and material, the application to 
reopen the previously denied claim must fail.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA is required 
to look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, the notice letter provided to the appellant in 
September 2006 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as she was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records, other 
pertinent treatment records, and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the appellant submitted private treatment 
records.  Further, she was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  A specific VA medical 
opinion is not needed to consider whether she has submitted 
new and material evidence but, rather, the Board has reviewed 
all the evidence submitted to the claims file since the last 
final denial.  Therefore, a remand for a VA opinion is not 
warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither she nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


